 In the Matter of AMERICAN BROACH &MACHINE CODIPANYandINTER-NATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA,(UAW-CIO)CaseNo. C-X276.-Decided October31, 194°Jurisdiction:broaching machinery manufacturing industry.Unfair Labor PracticesIn General:without determining supervisory status of instructors, Board heldemployer responsible for their acts when they were reasonably regarded assupervisors and had-acted at express direction of supervisory employees.Intei Terence,Restraint, and Coercion:questioning employees concerning unionmembership, soliciting information as to union meetings and activity; indicat-ing displeasure with employees' joining unionCompanny-Dona vated Union:solicitation of members in plant on behalf of "inside"union by instructors and others at dilectinin of supervisory employees.Dtscrnnii nation:discharge of five employees because of union membership andactivity; allegations of, as to two other employees, dismissedRemedial Orders:cease and desist unfair labor practices; disestablish company-dominated organization, cease giving effect to contract with company-dunu-oated union; back pay awarded five employees discriminated againstMr. Frederick P. Mett,for the Board.Mr. Louis E. Burke,of Ann Arbor, Mich., for the respondent.Messrs.Maurice SugarandN. L. Smolder,of Detroit, Mich., forthe Union.Mr. John B. Mellott,of Ann Arbor, Mich., for the AssociationMiss Marcia Hertzrnark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TILE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO), herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Seventh Region (Detroit, Michigan), issued its com-plaint dated May 12, 1942, against American Broach ,& Machine Com-pany, Ann Arbor, Michigan, herein called the respondent, alleging that45NLRB,No41.49 35OS-4'1-vol 45-16241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and(7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing,were dulyserved upon the respondent,theUnion,and American Broach Em-ployees Protective Association, herein called the Association,a labororganization alleged to have been dominated,interfered with, and sup-ported by the respondent and to be a party to an illegal contract withthe respondent.Concerning the unfair labor practices,the complaint alleged in sub-stance that the respondent(1) on specified dates in March and April1942, terminated the employment of seven named employees, and atall times thereafter refused fully to reinstate each of them and fullyto reimburse each of them for the back-pay losses suffered, because oftheir membership in and activities on behalf of the Union; (2) byvarious acts in and after March 1942,interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act;(3) in and after March 1942,dominated and inter-fered with the formation and administration of the Association andcontributed financial and other support to the Association.In its answer to the complaint the respondent denied that it hadengaged in the unfair labor practices alleged and affirmatively statedreasons for the termination of employment of the, employees allegedto have been discriminated against.Pursuant to notice,a hearing was held between May 28 and June 12,1942, at Ann Arbor, Michigan, beforeWilliamR. Ringer, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,the respondent,the Union, and the Association were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing upon the issues was afforded all parties.At the open-ing of the hearing the Association renewed its written motion tointervene,previously filed with the Regional Director for the SeventhRegion.This motion was granted,limited to the interest of theAssociation in,the issues.The answer of the Association denied thatthe respondent had dominated or interfered with the formation oradministration of the Association,or had contributed financial orother support to the Association.At the beginning of the hearing,theTrial Examiner grantedcertain motions of the Union to strike out portions of the answer ofthe Association.At the close of the hearing,the Trial Examinergranted a motion by counsel for the Board to amend the complaintto conform to the proof with respect to dates,names,and minormatters.At the close of the hearing,counsel for the Board, the re- AMERICAN BROACH & MACHINE COMPANY243spondent, and the Association presented oral argument on the recordbefore the Trial Examiner.During the course of the hearing, theTrial Examiner made a number of rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On July 27, 1942, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the parties, finding thatthe respondent had engaged in unfair labor practices within themeaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) ofthe Act.He recommended that the respondent cease and desist fromengaging in such practices; that it withdraw all recognition fromand completely disestablish the Association and cease giving effectto a contract dated May 2, 1942, between the respondent and the Asso-ciation ; and that it make whole six of the seven employees allegedtohave been discriminated against.He recommended that theallegations as to one employee be dismissed.The Union and the Association filed exceptions to the IntermediateReport and briefs in support of the exceptions.The Board has con-sidered the exceptions and briefs and, insofar as the exceptions areinconsistent with the findings, conclusions, and order set forth below,finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Michigan corporation having its office and placeof business in Ann Arbor, Michigan, is engaged in the manufacture,sale, and distribution of broaches and broaching machinery.Therespondent annually purchases raw materials of more than $200,000in value for use in its manufacturing operations at its Ann Arborplant, approximately 20 percent in value of which is shipped to saidplant from points outside the State of Michigan. It annually producesat its Ann Arbor plant broaches and broaching machinery valued atmore than $500,000, approximately 50 percent of which in value isshipped by the respondent from said plant to points outside theState of Michigan.The broaches and broaching machinery now be-ing produced by the respondent are almost entirely furnished tonumerous firms producing guns and other military equipment for theprosecution of the war.The respondent is a wholly owned sub-sidiary of Sunstrand Machine Tool Company, the stock of the re-spondent having been purchased by said Sunstrand Machine ToolCompany in 1936. 244DECISIONSOF NATIONALLABOR RELATIONS BOARD.IT.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America (UAW-CIO) is a labor organi-zation admitting to membership employees of the respondent.American Broach Employees Protective Association is an un-affiliated labor organization admitting to membership employees ofthe respondent.111.THE UNFAIR LABOR PRACTICESA. Background, 1937 to March 19-112In early 1937,theUnited Automobile Workers of America, thepredecessor of the Union,began organizational activities among therespondent's employees.In May 1937,a local was formed and a shopcommitteeelected.At that time,approximately 57 percent of thehourly rate production employees were membersof the U. A. W. A.Demands were made on the respondent for recognition of theU. A. W. A. and for a written agreement.On July 2, 1937, the re-spondent issued a statement to its employees to the effectthat it woulddeal with the U.A. W. A. as bargaining agent for its employees whowere members of the U. A.W. A., that itwould not sign a contractwith the U. A. W. A., butwould discuss wages,discriminations,etc.,,with the U.A. W. A., andstated its policies with reference to hours,vacations,and other matters. In August 1937,a number of the em-ployees formed the Association out of a social organization whichhad existed among the employees from 1930,and on October 21, 1937,itwas incorporated.On December 21, 1937, a consent election wasfield among the respondent's employees under the supervision of theRegional Director for the Seventh Region.The Association won bya vote of 40 for the Association to 28 for the U. A. W. A. On Jan-uary 14, 1938, the Regional Director issued a written statement to theparties that the employees had selected the Association as their solebargaining agent by such vote.The evidence is undisputed that'theAssociation''did not at any time thereafter in 1938, 1939, .1940, or 1941,negotiate with the respondent with reference to any contract, andthat no contract was entered into between the respondent and theAssociation until May-2,1942.It.is,.moreover,clear that the Associa-tion,after its selection as exclusi^-e bargaining representative in 1937,.was inactive.as a labor organization until in 1942. It held somemeetings in the recreation.room at,the plant, but they were poorlyattended,and inMarch1942, when the Union began organizationalactivities,many of the employees did not know that there was anexisting association.Henry Sell, a witness called bythe Trial Exam- AMERICAN BROACH & MACHINE COMPANY245iner, testified that he was elected president in August 1940, and thatthere was no election in August 1941, because he was unable to getenough interested members to be present to hold such election.Hetestified also that in August 1941, a number of employees signed apetition for increased wages, but that the Association was not con-nected with the petition.A number of the signers went to the officeof Lapointe, vice president of respondent, and presented the petition.Sell was called from his place of work to the office and was asked byLapointe whether he had authority to speak for the "other men."Sell replied that he would talk to them and see how they liked it. It isthus apparent that the Association was not the exclusive representa-tive of the employees with reference to bargaining for wage increases.Counsel for the Association, in oral argument, implied that the As-sociation was not active from 1937 to 1942, for he stated that he didnot think it could truthfully be said that the Association was dead,as it had remained a corporation in good standing so far as the Stateof Michigan was concerned, and there was no reason for the Associa-tion to be active since the men felt that the company was fair.Furthermore, Rico Ferri, foreman, a witness for the respondent, ad-mitted that when Orland Major applied for employment about No-vember 1941, he told Major that there were no union activities at theplant.On all the evidence, it is clear, and we find, that prior tothe organizational activities of the Union in March 1942, the Associa-tion had not been acting as the exclusive representative of the em-ployees of the respondent and had not been active as a labororganization.13.Interference, restraint, and coercion; domination of and inter-ference with the AssociationThe events material to a consideration of the issues herein occurredbetween March 15, 1942, and the date of the hearing in this case. Itis undisputed that the organizing campaign of the Union began aboutMarch 18, when Eckerle, an employee, secured some union authoriza-tion cards and undertook to obtain signatures. It is.undisputed thatalmost immediately, as soon as the union campaign became apparentin the plant, the Association, which had been inactive since 1937, begana campaign in opposition to the Union. It is also undisputed thatfour employees, including Eckerle who had started the organizingcampaign, were discharged, laid off, or quit between March 23 andApril 2, and that on April 18 and 20, three more employees were dis-charged or quit. It is the contention of the Board that betweenMarch 18 and May 10, a multitude of incidents, including the termina-tion of employment of the seven employees above referred to, took 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace, all of which show not only the clear and unmistakable intentionof the respondent to defeat the Union by threats and intimidation,but also to make sure that the Union would be thwarted in its effortsto organize by actively encouraging and assisting the revival of thepreviously dormant Association.The respondent contends, on theother hand, that some of the incidents did not occur, that, as to otherevents which may have occurred, it was not and is not chargeable .withresponsibility, that the revival of the Association was a spontaneousaction by employees who disliked the Union, and that the seven em-ployees whose employment was terminated were either discharged orlaid off for cause or quit of their own accord.With respect to theseseven, it should be noted that, with one exception, all have either beenreinstated or have found other jobs and do not desire to return towork, so that the only issue with respect to the remedy, insofar as thesix are concerned, is the amount of back pay, if any.Before considering the events in detail, however, it may be well todiscuss generally the management aspects of the plant,in order thatthe participants in the events will be identified.In the spring of 1942, the respondent regularly employed in itsplant about 300 persons.This was a much larger number than hadbeen employed even a year before, the expansion being chiefly due towar contracts.Work performed by the employees is semi-skilled.The respondent worked two shifts, and during the period involvedeach shift worked from 10 ,to 12 hours a day.The vice president incharge of the plant is Francis Lapointe.One Kent is superintendent.There are four departments with a foreman in charge of each.Until2 weeks before the hearing, Rico Ferri was the foreman of the broachand tool department.At the time of the hearing, he was a generalforeman.There are no other acknowledged foremen or supervisors,although it is admitted that under the foremen there are instructorswho assist and instruct the other employees.One of the instructorsisBob Ferri, brother of Rico Ferri.The Board contends that he isforeman of the night crew in the broach and tool department.Therespondent contends that he is only an instructor.As a matter ofconvenience in this Decision, Rico Ferri is hereinafter usually referredto as Rico, and Bob Ferri as Bob.With this introduction, consideration will now be given to thetestimony concerning the events on which the Board relies.Orland Major testified that on March 20 or 21 Rico Ferri came tohim at his machine and asked him,What the hell is happening aroundhere on nights?" After Major said he did not know, Rico stated thatthe C. I. O. was trying to get in and that he knew that the ring leaderswere Eckerle, Bill Stagner, and Paul Everett.According to Major,Rico also said that someone was going to be "the fall goat"; that the AMERICAN BROACH & MACHINE COMPANY247employees who joined the C. I. O. would be eased out, but that mem-bers of the Association would be retained.Rico denied that he hadsaid that C. I. O. members would be eased out or that Associationmembers would stay,-but did not otherwise deny the conversation.For reasons detailed hereinafter, the Trial Examiner did not creditthe testimony of Rico Ferri when contradicted by reliable witnesses,nor do we.We credit Major's testimony regarding the conversation.Albert Shipman, whose discrimination case is hereinafter considered,testified that about March 21 Bob Ferri called him into the back roomand asked him whether he had heard anything about the Union beingin the plant, that Shipman said he had not, and that Bob then said,"Just forget about it and don't tell anybody I asked about it." Thisconversation was not denied by Bob Ferri and is credited.On Sunday morning, March 22, Rico came to Claude Bater's machineand talked with him about who might be members of the C. I. O.Bater testified that Rico asked him if he knew whether the man backof him on a surface grinder was a C. I. O. man, that Bater repliedthat he did not, that Rico asked whether the men had ever approachedBater to join the C. I. 0., that Bater replied that they had not, thatRico asked whether anyone in the department had solicited him, andthat Bater answered in the negative.Bater also testified that severaldays later Rico again talked to him at his machine, saying that therewas one man working nights in the department who had tried to signup a member in the C. I. O. while riding home after work, and thatRico asked him again whether anyone in the department had askedhim to join the C. I. O. Bater further testified that after Rico left onthis occasion he told another employee that he thought Rico suspectedPaul Everett of being a C. I. O. member and that the next morningRico came to his machine and asked Bater why he had not kept stillabout the conversation of the preceding afternoon.Rico denied hav-ing talked to Bater at any time about union activities.The Trial Ex-aminer was impressed by the straightforward testimony of Bater, andcredited his testimony with respect to the above conversations withRico, as do we.,On March 22, Paul Everett, an employee to whom Eckerle hadgiven cards for distribution, came to work at noon, and shortly there-after had a discussion with Rico at Everett's machine.According toEverett, Rico said that he thought that Everett was organizing for theC. I. O. and that there were two others in the, shop, and asked Everettto tell him who they were.Everett testified that Rico pointed to Eck-'erle'smachine and said that the other one worked nearby; that forEverett to be active in organizing, especially in war time, was "likesticking a knife" in Rico's back after Rico had given him a job andtaught him what he knew about grinding. Everett "s testimony further 248DECISIONSOF NATIONALLABOR RELATIONS BOARDwas that Rico asked him how far he was in the Union and whether hewas actually organizing; that Rico said that he wanted Everett "tokind of stay along" on his side and drop the C. I. 0.; that Everettreplied that so long as the shop was running on a full basis and they"didn't fire any of the boys out of there" he would be willing to goalong with Rico.He testified also that Rico said that there was toomuch conversation between men on the day shift and those on thenight shift, ands that thereafter the day shift would end at 6 o'clockand the night shift would begin at 7. Everett also testified that inthat conversation he stated to Rico that the C. I. O. had quite a startby that time, and that a number of men had signed, to which Ricoreplied that somebody was going to get fooled and that he had apretty good idea who they were.Rico, when questioned by respondent's counsel on direct examina-tion, was asked if he had had a conversation with Paul Everett aboutEverett's organizing activities.He answered; "I don't rememberhaving any."He was further asked: "Mr. Everett further testifiedyou said to him on one occasion that some of the men would be fooledand you knew who they were.Do you remember what that conversa-tion was about, if it took place?"His 'answer was, "Well, if it didtake place, I imagine one side or the other would be fooled."Aftersome discussion as to whether the answer was responsive, Rico statedthat he did not recall.The Trial Examiner then asked, "You say itdidn't occur?", to which Rico replied, "I don't recall it."On the lastday of the hearing, after oral argumer_t, Rico was recalled to the standby the respondent and definitely denied having ever accused anyoneof being an organizer, denied that he had asked Everett to stay on hisside and drop the C. I. 0., but admitted saying something to someoneabout "being fooled."He first stated that he did not remember whetherhe said it to Everett, but that it was said to an employee who had quitthe respondent's plant, had gone to another plant thinking he wouldlike it better, and had returned to work for the respondent.At thispoint the Trial Examiner asked, "Who was this now, you are talkingabout?"Rico answered, "Paul Everett."The evidence shows thatEverett had voluntarily quit the respondent's employ in January 1942,had gone to work in another plant, and had returned prior to the dateof the foregoing conversation.Everett impressed the Trial Examineras a straightforward witness with an accurate memory.The TrialExaminer found Rico's testimony as to the conversation unconvincing.We credit Everett's testimony as above set out.''Numerouswitnesses testified with circumstantial particularity to various acts andstatements by Rico Ferri which,if tine, clearlywereuntair labor piacticesRico testifiedon the hest day of the healing as an adverse witness called by the Board, later as a wit-ness for the respondent, and on the last day of the heaung, after oral arguments, as awitness for the respondent,called to deny or explain matters discussed in the oral aigu- AMERICAN BROACH & MACHINE COMPANY249Sidney Adams, an instructor in the face grinding department, tes-tified that he joined the U. A. W. A. in 1937 at Rico's request, attendeditsmeetings, and reported to Rico what employees attended, whatoccurred at the meetings, and who were the leaders.2He further tes-tified that in 1939, when the plant was enlarging and night workstarting, Rico asked him to report any union activity which mightarise.He also testified that immediately after union activity beganinMarch 1942, Rico told him at his machine to keep his eyes and earsopen and report any union activities to him, that on March 23, 1942,he told Rico that he had heard rumors of activities among the nightcrew, and that Rico said, " Wren, we will break that up today." Thisconversation was fixed by Adams as approxiiiiately 3 hours beforeEckerle was discharged.Rico denied that he had ever asked anyoneto attend tinion meetings and report to him, but admitted that in 1942-he asked Adams to report union activities, and told men in Adams'department that Adams was so to report. On direct examination byrespondent's counsel, Rico testified as follows :Q. He (Sidney Adams) made a statement that you told himthat you wanted him to report union activities.Did you ask himto make such a report to you ?A. I did.Q. You mean union activities?A. Union activities, and I asked him to report to ine so I couldgo and tell the men to forget that inside the shop.Q. Did you inform any of the other men that Adams was goingto make such a report to you?A. I have told that to two or three men.Rico denied that in the conversation with Adams he said that theywould "break that up today," but admitted that Adams reported tohim during this period as to membership in the Union and in the As-sociation, and that Adams had reported to him before March 1942.He admitted that Adams iv as a "willing reporter," but testified that hedid not want the information which Adams was giving him.He ad-mitted that Adams on one occasion told him how many members hadment and concerning which there was doubt that the record showed denials or explana-tionsIt is apparent from the analysis of conflicting evidence throughout this Decisionthat Rico's testimony frequently was evasive, contradictory, and in places obviously mrprobableAs in the instance set out above, he at tunes stated that lie did not rememberincidents, and later recalled parts of such incidentsHe admitted parts of conversationsand incidents which are inconsistent with his general denials of interference and dis-cnumnation, and with his general testimony of complete neutrality between the Unionand the AssociationThe Trial Examiner found from observation of the witness andIiem the content of has testimony that Rico was not it credible witness2The Trial Examiner did not believe that Adams' testimony should be discredited be-cause lie acted as an informer to the respondent with respect to union activities 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen present at a union meeting.The Trial Examiner found, as dowe, that Rico was interested in receiving information of union mem-bership and activities both inside and outside the plant. In the faceof his express admissionthat he asked Adams to report to him onunion activities, Rico's explanation that Adams insisted on givingreports to him against his (Rico's) wishes, is patently incredible.Wecredit Adams' testimony with respect to his conversation with Rico.On that same morning, March 23, KennethSisson, anO. D. grinder,brought to work a copy of a contract between a Detroit broach com-pany and its employees. Before work, he showed it to several employ-ees, pointing out the higher wages in Detroit for broach work. There-after, Rico came to his machine. It is undisputed that they discussedthis contract, wages, and the Association.According to Sisson, Ricoasked whether he was "the agitator," said that he understood Sissonhad a paper which had prices on it, and asked to see it; they talked-about the Association, Sisson saying that he knew nothing about it;Rico asked him to see Henry Sell, the president of the Association, tosee if it could be started again; and Sisson asked Rico to send Selldown to him. Rico's version was that Sisson showed him the contractwithout any request by him; that Rico told him he had nothing to dowith the matter, but that the person to see was Henry Sell, since Sellwas president of the Association, which in 1937 had been selected asthe bargaining agent.Rico and Sell denied that Rico asked Sell tosee Sisson, but it is undisputed that shortly thereafter Sell came toSisson's machine and talked with him about reviving the Association,and that later that.day Rico, at Sisson's machine, asked him "how hemade out with Sell." Sell's story of how he came to talk to Sisson atthat particular time indicates that Rico asked himto see Sisson,although Sell also said that it was his own idea.A portion of histestimony on this point is as follows :Q. How did you happen to talk to him?A. I just happened to spot him and went up to talk to him.Q. You just happened to spot him?Where did you work withrespect to Mr. Sisson?A. To see what I could do with him.They said he was-'will-ing[Italics supplied.]Q. Did you work far away from his machine or near or in adifferent department?A. 150 feet.Q. 150 feet away.You spotted him 150 feet away from yourmachine and you went over and talked to him.A. I knew him before.Yes.******* 'AMERICAN BROACH & MACHINE COMPANY ' -251Q. Now, who told you before you went to talk to Sisson that hemight want to sign up with the Association?A. No one.[Italics supplied.]Q.Well, you just told us a short time ago that someone hadtold you something on that subject.A. No, I went and talked to him.Q. You hadn't talked to anybody at all about Sisson beforethat?A. No.Q. You just went up to Sisson?A. Yes, I thought he would be a good man to talk to.Q. He wanted to know what kind of an outfit this was thatyou were president of, didn't lie?A. He did.Q. And you couldn't tell him much about it.A. No, I couldn't.Q. You didn't have much to tell him because the Associationdid not do anything; isn't that right?A. That is what I told him. Nobody wants anything ; that iswhy we couldn't do anything.The Trial Examiner found that on this occasion Rico Ferri-askedSisson to see Sell and to revive the Association, and when Sisson askedto have Sell come down Rico caused him to come and talk to Sisson.We agree with this finding.That same morning Sell came to Sidney Adams and said that theywere conducting an organizational drive in the Association, and askedif there were any men in his department who would like to sign up.According to Adams, he joked with Sell, saying that the men in hisdepartment were 100 percent C. I. 0., and Sell walked away.Adamstestified that he thought the matter over and about 11/2 hours laterwent to Sell's machine and obtained several application cards formembership in the Association.Adams thereupon took the cardsback to the face grinding department and began talking to employees,signing several men that day.Later in the afternoon, he returnedto Sell and got four or five more cards which, according to his testi-mony, he gave to James Mackie that night when he left work.Adams testified that before lie left work that day Rico Ferri toldhim to sign up some of the men on the might shift, and that whenlie gave the cards to Mackie he told Mackie that he was instructedto give them to him; that Rico asked him before he left whether hehad signed up any of the night men and he told Rico that he had leftthe cards with Mackie.Rico denied that he had so talked with 252DECISIONS, OF NATIONAL LABOR RELATIONS BOARDAdams, but his denial was not credited by the Trial Examiner, nordo we credit it.James Mackie, an instructor and machine operator on the nightshift, testified that he received the cards from Adams, and that about20 or 30 minutes later Bob Ferri calve to his machine.Mackie'stestimony as to Bob's statements at that time follows:A. He said, I suppose you know that you can go aroundand sign fellows up, take time from your machine and sign thesefellows up.Q.What else did he say?A. He said to tell them that if they haven't joined any otherunion, I would like to have them join it; it was a union amongthe employees of the Broach.Q.What else did he say?A. He says, "No-,v, remember, I don't know nothing aboutthis and haven't anything to do with it."According to Mackie, Bob returned in about 10 minutes and askedhim if he had got any signers, and when Mackie told him that he hadnot yet spent any time on it, Bob said, "Well, try and get as manyof them as you can.Maybe it is a dime an hour more you want, orbetter job"; that Bob said he had a list of men who were not to beapproached with Association cards and that he would bring Mackiea copy of such list.Mackie testified that Rico was then in the roomand Bob went over and talked to Rico, and that Rico then came overand said to Mackie, "You can take your time and try and sign thesefellows up"; and, in addition, "Now, remember, I don't know any-thing about this.I have nothing to do with it."He testified furtherthat in about half an hour Bob gave him the list, asked him to copythe names and said that he would come back later and get it; thatMackie copied the names, and Bob thereafter came and got the list.Bob Ferri substantially admitted Mackie's testimony about theconversation and the list.He testified:A. I gave Mackie a list of men * * * I think I told him***these men belong to the C. I. 0., so you needn't botherasking them.Q. Now, why did you suggest to Mr. Mackie that there werecertain people that he shouldn't bother?A. Because they already belonged to another organization.Q.When you talked to Mr. Mackie, did you make any state-ment to him about getting some men to join the Association?A. I did.When I handed him the list I said, "See if you can getsome members for the Protective Association, but you needn't AMERICAN BROACH & MACHINE COMPANY253bother asking these men because they already belong to the C.I.0."I further said, "Just ask them-if they would join we would liketo have them; that it isn't compulsory * *Q.Where did you get that slip?A. I made that up myself.Q. You knew who belonged to the C. I. 0. at that time; didyou? * * *A. Yes. I knew these particular persons did.At the oral argument before the Trial Examiner, counsel for the re-spondent conceded that if Bob Ferri was a supervisory employee tothe extent that he was considered by the employees as representingmanagement, his admitted conduct in giving Mackie the list and ask-ing him to obtain signatures was assistance to the Association.The respondent and the Association contend, however, that BobFerri was not a supervisory employee and was not reasonably regardedby the employees with whom he worked as representing the manage-ment. It is therefore important to consider at this point the dutiesof Bob Ferri and his relations with the employees on the night shiftin the broach and tool department,.As found above, Bob Ferri is the brother of Rico Ferri and a stock-holder in Sunstrand Machine Tool Company. For approximately ayear, he has been an instructor at night in the broach and tool depart-ment.Rico Ferri has been the foreman of that department.Hisregular hours are during the clay, but it has been his practice to-returnto the plant during the early evening and to remain at tines until 9o'clock and occasionaly later, and to be subject to call during the entirenight.When Rico is not present at night, there is ordinarily noone in the department having higher authority than Bob Ferri. Thereis little dispute as to what Bob does.Rico testified that it is Bob'sduty to carry out his,instructions and that "lie supervises and carriesout what I map out to him during the day"; that he reports to Ricoall irregularities and good work on the night shift, and when Rico isnot present issues-passes to employees to leave the plant and to return.Bob testified that lie calls Rico whenever he is unable to handle matters;if an employee does bad work he requires him to stop work on it andcauses the defective work to be placed on Rico's desk; he reports to Ricoinstances of men being late, and has authority from Rico to approve,time cards when the men fail to check in or check out; the employeescome to Bob to ask about raises in pay, and Bob thereafter reportssuch requests to Rico. Shortly before the hearing a notice was postedby the respondent with respect to vacations in 1942, stating that "yourforeman" would interview the-employees .to learn when the employeesdesired to take their vacations, and Bob thereafter, obtained the infor- 254.DECISIONS OF NATIONAL LABOR RELATIONS BOARDmation from the various employees in the department.Rico testifiedthat each week he gives Bob a list of persons to whom wage increaseshave been granted, and does not give that information to the otherinstructors on the night shift.Furthermore, Bob testified that themen on the night crew look to him as being in charge at night.Helater explained that he meant that the men look to him for instructionsand suggestions as how best to do their work. The explanationamounts to a change of testimony.In addition to the above-mentioned testimony by Rico and BobFerri, a number of witnesses testified in regard to Bob's duties andactions and what relative position the men in the department considerhim to have. Carstens, an instructor at night and secretary of theAssociation, an adverse witness called by the Board, stated that Bobis "his foreman" and the supervisor of the department at night, andthat he gives orders to Carstens and all the men on the night crew.According to Albert Shipman, when Rico transferred him to the nightshift and Shipman asked Rico for a raise, Rico told him to see Bobbecause Bob would be his boss. According to the testimony of Mackie,Boner, Eckerle, Major, and Butler, Rico told each of them in sub-stance that Bob would be his foreman or his boss. This testimony wasdenied by Rico in general terms, but this denial, for the reasons setforth above, is not credited.Butler's testimony was that when heasked Rico for a raise Rico told him to go back to Bob and ask him"because I don't want Bob to think you went over his head to get moremoney."Vlisides, an inspector, testified that after Vlisides had urgedAlbert Shipman not to quit Rico told him he should not have done so,but should have let "the foreman" decide such matters, and pointed atBob Ferri.Vlisides also testified'that shortly after the C. I. 0. beganorganizing in the plant Rico 'instructed him to check particularly onseveral individuals and told him to,report thereon to Bob.,He testifiedfurther that about the same time Bob directed him to check on "thoseguys" and to stay on the floor continuously in so doing.We creditVlisides' testimony as did the Trial Examiner.Cardone and Everetttestified that Bob gives them orders.Rico in his testimony, and counsel for the respondent in oral argu-ment,' conceded that it is impossible for Rico to maintain adequatepersonal supervision over the approximately 160 operators on the dayand night shifts of the -department.Counsel for'the respondent fur-ther stated that if supervisory authority' was necessary at night whenRico was not present the instructor reasonably to be considered by themen as having such authority and control would be Bob.He con-tended, however, that no such control was necessary, and that no such-supervisory, authority rested in'Bob. , Common- knowledge' of ordi-nary business practice, as well as the direct ' evidence, :impels an oppo- AMERICAN BROACH & MACHINE COMPANY255site conclusion.It is clear, and we find, that Bob Ferri, at all timessince the night crew was instituted, has been and is a supervisor, andregarded by the employees in his department as representing man-agement.Immediately following Bob Ferri's discussion with Mackie in whichhe' directedMackie to solicit members for the Association, there wasfor several days an active drive in the plant to obtain such members.For example, Carstens testified that he secured signatures of 15 or 20of the 30 spline grinders.C'ardone testified that Don Gfell, the stockchaser, was also active in soliciting; that on March 28 Cardone went tothe tool crib to get a drill, and found Bob Ferri and Rico Ferri.Gfellcame up and said to them, "They both signed up." Rico then said toGfell, "How many times have I told you not to tell everyone?" Thistestimony by Cardone was not denied by Rico or Bob, and Gfell didnot testify.We find that the conversation occurred as testified aboutby Cardone; and that Gfell was soliciting members for the Associa-tion with the knowledge and approval of Rico and Bob Ferri.Ac-cording to Vlisides, Gfell told him that he had to join the Association.Bater testified that Gfell came to Bater's bench, threw down an appli-cation card, saying, "You had better sign that," and passed cards tothe various men in the department.When he returned to Bater'smachine, Bater asked him where to sign it and Gfell suggested thathe go out with him. They walked past Rico. They filled out the cardat the same bench against which Rico was leaning, about 15 feet fromthem.Rico said nothing to Gfell or Bater about their absence fromwork, though they stayed there 7 to 12 minutes. Bater's testimony isundenied as to these circumstances under which he signed the applica-tion for membership in the Association, and we credit it.Rico's approval of the actions of Gfell in obtaining Bater's signa-ture during working hours contrasts with Rico's attitude toward Baterafter he joined the Union about April 16. _ According to Bater, Ricocame to his machine about April 19 and told him that he was goingto have to ask him "to stop running through the shop with C. I. O.cards," Bater replied that he had not been doing it during workinghours, and Rico said that it made no difference, he was not to solicitfor the C. I. O. on the premises, and if he did he would be discharged.Rico denied any such conversation, and testified that about 3 weeksbefore the hearing he ordered Bater back to his machine, but thatnothing was, said about organizational activities or soliciting.TheTrial Examiner did not credit Rico's denial, and found that the con-versation occurred as testified to by Bater.This conclusion is corrobo-rated by Sisson's testimony that after Bater joined the Union, Ricocame to Sisson's machine where Don Gfell and Sisson were talking 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDand told Gfell to watch Bater and if he found him away from hismachine to fire him. This testimony by Sisson was not denied, and iscredited.On March 26 or 27, Bob Ferri told Mackie that Al Smith was fool-ishly signing up an employee named Honeywell, that he had toldhim not to do it, that it was the worst thing he could do, and thatlie had told him to stay out of that department.Honeywell's namewas on the list which Bob had prepared and given to Mackie, of personswho should not be solicited on account of membership in the Union.Though Mackie solicited members for the Association as requestedby Bob Ferri, lie did not obtain any signatures.Bob, according toMackie, asked him whether he had obtained any members, and Mackietold him he had not.Mackie had joined the Union about March 21.About March 30 or 31 he began wearing a C. I. O. button in the plant.According to Mackie, Rico then talked to him at his machine morethan 2 hours with respect to obtaining increased production, havingless conversation while at work, and at the end used vulgar languagein referring to Mackie.Mackie testified that he said to Rico that hewas afraid to discharge him, and that Rico said, "Yes, I know it. Ihave to get something on you first."Rico admitted that lie had a con-versation with Mackie, denied that he said he was afraid to fire him,but testified that he said that he would be foolish to fire him "for noth-ing."We find, as did the Trial Examiner, that Rico, having observedMackie's C. I. O. button, spoke disparagingly to Mackie and in effect,threatened to discharge hint when a pretext other than his unionmembership could be found.Shortly after Mackie began wearing his C. I. O. button in the plant,Rico had a conversation with Adams about Mackie. Adams testifiedthat Rico told him that lie had found out that Mackie belonged tothe C. I. O. and that he had thought it queer that Mackie had not,signed up any members for the Association.Adams further testifiedabout this conversation as follows:Q.What else did he say?A. He told ine he thought Mackie was a god damn, double-crossing rat and s.Q. Anything else?A. Not that I remember.Q.Was there any talk about scrap or scrapping something?A. He said, "I wonder how we can get him to scrap something."Rico admitted having had a conversation with Adams about Mackie.When first questioned by counsel for the respondent, he testified asfollows regarding this conversation :Q. Now, Adams clciiined-thalt -you, found out-that Mackie hadjoined up with the. C. I. O. and when you found it out you said AMERICAN BROACH & MACHINE COMPANY257to Adams he was a double-crossing rat.What do you have tosay as to that statement?A.What I meant was he "ratted,' on both sides.******A. I never knew he was interested in either one of them., Ijust said that because he had told on both sides.Sid Adams cameand told me about it. I never knew which side he belonged oranything at all.Q.Who told you?A. Syd told me.Q. That Mackie was interested in the C. I. O. and also in the-Association?A. That is right.And that's the way I said that he ratted onboth sides.*******Q. So when you got the information about what Mackie wasdoing, it was because Adams came to you and told you that?A. That is right.Q. Now would you be able to tell us when it was that Adamstold you that Mackie was interested in the C. I. 0.?Youremember on any particular occasion when he told you that?A. One'day he told me he had gone to one thing and anotherday told me he belonged to another.*******Q. Now, why was it that you and Adams were in any discussionabout Mackie at all?A. Just-I walked by there and Adams brought up to me-Idon't know I was ever in a discussionQ. You say you have never solicited from Adams any infor-mation about Mackie.A. No,I wasn't interested at all.[Italics supplied:]On cross-examination, Rico testified that Adams was talking aboutMackie and wanted to know what Ferri thought of him, that Rico'scomment to Adams about Mackie "ratting on both sides" was a pass-ing comment on Mackie and had no reference to any disloyalty toRico, but that "he was just ratting on both sides * * * The menasked me my opinion and I told him." Later, on being questionedby the Trial Examiner as to what was said by them, Rico testified.as follows :A. The exact words was that Syd came over and told me thatMackie was telling both sides and I said "He is just ratting"and,that ended the conversation.493508-43-vol. 45-17 258DECISIONS OF NATIONAL LABOR' RELATIONS BOARDTrial,Examiner RINGER.. Telling on both sides-I don't under-stand telling on both sides.Did he use that word or what ideaI-Iare you trying to express?A. First you would hear one member joined one and anothermember joined the other.That's what I mean by "telling."Trial Examiner RINGER. What was, it you were referring towhen you say that Adams told you,that Mackie was on both sides,was it, your idea he had joined one or the other after being a mem-ber of the first one?A. I didn't know which one he belonged to,and I still don'tknow whether he belongs_to both of them today or not:It has been found that Rico participated in Bob Ferri's instructions toMackie to solicit members for the Association.- It is clear that whenRico observed him wearing a C. I. 0. button, after he had failed toobtain any members for the Association, Rico considered him disloyalto the "Association cause. and thus to him, and to the respondent.We'find, as did-the Trial Examiner, that Rico's statement to Adams.thatMackie was a "double-crossing rat" referred to Mackie's failure to ob-tain'members for the Association, to his joining the Union, and to hiswearing a union button.During the campaign for Association members, Ralph Perkins, in-structor of spline grinders on the day shift, urged Max Tobias,_ Car-done, and Everett Vreeland to join the Association.Henry Sell, aninstructor 'of milling machine operators, testified that he was quiteactive in the campaign to obtain members and that he worked withsome of his special friends in obtaining members..-During the hearing testimony was introduced concerning the dutiesof the instructors, and the Trial Examiner -found in his IntermediateDeport that' tliey perform ,supervisory functions.We find it un-necessary to determine this question, since it is clear that instructors inthe respondent's plant are reasonably regarded as supervisors by themachine operators,3 and since some of the individuals, including in-structors,vwho aided or solicited members for the Association did so atthe express instructions of the respondent's employees who were clearlysupervisory.The respondent is therefore liable for their actions re-gardless of whether or not the instructors are regarded as supervisory.,The intensive drive for membership in the Association continuedapproximately a week until on or about March 29, when the Associa-tion elected new officers:The record indicates that such activity was'most intense form March 23 to March 26. During those 3 or 4 days,the employees, including instructors who were interested in the revivalof the Association, went,freely from machine to machine and fromdepartment to department, talking with the employees and soliciting-3 International Ass'n. of Machinistsv.N. L. R. B.,311U. S. 72, 61 S. Ct. 83. -AMERICAN BROACH & MACHINES COMPANY .259:signatures on application cards. It is undisputed that respondent'shigher officials and Rico knew that such organizational activity wasoccurring.Rico testified as follows :Q. (By Mr. Mett.) How do you know, so much about Carstens'activities in the C. I. 0. and the Association?-A.Why, everybody in the shop knew it.-Bob Ferri's activity in the revival' of the Association has alreadybeen indicated.He testified, in addition, when asked whether Carstenswas securing applications in the Association : "I have reason to believehe was." Lapointe admitted that in the latter part of March he real-ized that there was "ganging up," and that he repeatedly instructedRico to pay no attention to any organization matters. It is clear fromall the evidence, and we find, that the respondent was aware of theorganizational activities, approved and encouraged them, and was'responsible therefor.The record contains evidence of numerous additional acts and state-ments by Lapointe, and by the Ferris, Rico and Bob, indicating hos-tility to the C. I. 0. and a liking for the Association.Many of them'are undenied and some, are denied only in general- terms:A number_ 'of such incidents will now be mentioned.About March 26, 1942, Rico called Cardone to the inspection roomand, according to Cardone, told him that he could have fired a lot ofmen during the year but he had had a soft spot in his heart and thathe did not want Cardone to do "anything that would force him to, dosomething he didn't want to do," that there were two sides to every-thing, and that he was not threatening Cardone.Rico did not denythis conversation:About April 11, Cardone first wore his union'button.Rico stopped by his machine. Cardone told Rico that itlooked as if he would be looking for another job if the C. I. 0. shouldnot get in.Rico asked him why, and Cardone replied that he hadstuck his neck out quite a ways.According to Cardone, Rico then said"Not necessarily, you can cool off, can't you?"Rico's testimony inregard to this conversation is of, importance in considering his credibil-ity with respect to his denials and partial denials on many incidentstestified about in the record.Examined by counsel for the respondent,he testified that one morning Cardone did say that he would haveto look for another job and that Cardone, on that occasion, was wear-ing his steward's button.Rico testified that he did not know whatCardone was referring to, but answered that it was not necessaryand walked away.Rico's testimony thus admits substantially the conversation as testi-fied to by Cardone except the portion about Cardone's cooling off; andcontains the implausible statement that Rico did not know what Car-done was referring to with reference to having to seek another job. 260,DECISIONS-OF NATIONALLABOR RELATIONS BOARDWe find, as did-the Trial Examiner, that Cardone's version of the con-versation'is substantially correct.-Sisson testified, and Rico admitted, that Rico told Sisson at thelatter'smachine that he had seen C. I: O. buttons go into the, wastecan before.Rico's explanation was that the statement was made in ajoking manner and based on the fact that in 1937, after the Associa-tion had won the election, the janitor had shown Rico a shovel fullof buttons and thrown them into the ashcan.The Trial Examiner didnot credit Rico's explanation that the statement was jokingly made,nor do we.On March 23, William Nugent, an O. D. grinder, was breaking inShell, a newman, onhis machine.On March 25, Rico asked him tohurry in breaking in Shell in order that Nugent could be moved toanother machine.Adams also talked to Nugent that day, telling himthat they wanted to change him but could not until he joined one of theunions,and thus showed which side of the fence he was on, and thathe would have to stay on his present machine, if he did not join oneof them.Nugent testified that about 3 hours later Rico came to himand asked him how the new man -was learning.Upon Nugent's state-ment that he was doing all right, Rico sent Nugent in to the otherroom for Sisson to show-him how to operate the better machine there.Sisson had just started to show Nugent how to set up the machine,when Ricocamein and told Sisson not to show Nugent further, thathe was not going to make any changes until other changes' had beenmade.Rico thensentNugent back to his old grinder, following him.At the machine, Rico talked to Nugent, who was somewhat angry atbeing sent back.Rico said that he was still boss, that his 'decisionsstood, that he had hired men fromgas stations,ice wagons, and stores,giventhem good jobs, that they still were not satisfied, wanted tomake as much' as the older men, and then "wanted to run the place,"that he had, done Nugent a favor in giving him a job, and that Nugentwas making good money., Nugent replied that he appreciated whatRico had done, for him, that he knew what was wrong, and that "ifitmade that much difference" he would join the Association.Accord-ing toNugent,Ricothen said that he would see what he could do inthe morning about changing; Nugent to the other machine.Nugentimmediately went to Adams and signed an application.The nextmorning he began work on his old machine, still instructing Shell.About 10 o'clock, Rico came into the room.Nugent went over to himand told him that he had joined the Association, and asked himwhether that made things all right.Nugent testified that Rico saidthat he could not get him to say anything, but that the new, machinewould be empty shortly and when it was empty Sisson would thenshow him how- to operate it. Early that afternoon, Nugent wastransferredto'the new machine.' AMERICAN BROACH & MACHINE COMPANY261Rico admitted the conversation substantially as testified to. byNugent, testifying that after Nugent was sent back to his old machinehe had said to Rico that if it meant as much as that he would join the-Association, that Rico replied that he did not care to listen to thatkind of talk, that the next morning Nugent told him that he had joinedthe Association, and that he was put on Sisson's machine that day, butthat Nugent's joining the Association had no connection with thetransfer of Nugent, to the better machine.He testified that he hadhad an earlier conversation with Nugent in which he had talked abouthiring men from gas stations, ice wagons, and stores, and giving themgood jobs.We credit Nugent's testimony about the transaction, asdid -the Trial Examiner.Ivan L. Boner was discharged on April 2, as hereinafter more par-ticularly discussed.On April 6, the night he returned, Al Smith, ahydraulic planer in the machine shop who had been active in revivingthe Association, told,Bob Ferri that he wished to talk to Boner, whowas under Bob in the broach and tool department. Bob, accordingly,brought Boner to Smith's machine, and a long conversation ensued.Boner testified that it lasted 2 hours.Bob Ferri and Smith testifiedthat it was 1 hour in length. It is undisputed that Bob Ferri re-mained at Smith's machine during the entire conversation.The testi-mony as to the conversation is without substantial disagreement. Thepurpose of the talk with Boner was to persuade him to agree to signan affidavit to indicate'that the C. I. O. was not responsible for hisreturn to work.The Union had circulated handbills claiming creditfor having obtained Boner's reinstatement.Regardless of which or-ganization had been responsible for his return,4 it is clear that thepurpose of the conversation with Boner was to obtain an affidavit foruse in organizational activity by the Association. Smith testified thatsuch an affidavit -would have been "pretty good propaganda" for theAssociation.'The evidence indicates that Bob Ferri did not take anactive part* in .the discussion, but he admitted that when 'asked whathe would do, he stated that if it was the truth that the C. I. O. had notbeen responsible for Boner's return,, he would sign an affidavit so stat-ing.Smith's testimony that his only purpose in having Bob Ferripresent was to witness what was said is not credited.During this,conversation of at least an hour, Bob Ferri, Boner, and Smith werenot working. It is.clear, and we find, as did the Trial Examiner, that,by the acts and statements of Bob Ferri and the acts 'and statementsof Smith permitted and approved by Bob Ferri, the respondent inter-feed' with, 'restrained, and coerced its' employees and assisted theAssociation.dThe evidence indicates that in the conversation Boner agreed that the Union had notobtained his reinstatement., 262DECISIONS OF NATIONAL LABOR' RELATIONS BOARDWe have found` above that Rico Ferri instructed Adams to obtainmembers for the Association, as well as to report on the activities ofthe-Association and' the Union.Adams testified that-Rico, severaldays later, during the intensive drive for Association members, askedhim specifically whether he had obtained the signatures of employeesDishman, Worster, Nugent, and Allbright, and that Adams reportedthat Worster and Nugent had joined, and Dishman and Allbright hadnot.Adams testified that Rico urged him to "keep after" Allbright;otherwise the C. I. 0. would get him first. Rico denied asking Adamsabout the above-named individuals, but admitted that Adams reportedto him about union and Association activities. In view of Rico's ad-missions and his activity in opposition to the Union and in support ofthe Association, as heretofore found, we credit, as did the Trial Exam-iner, Adams' testimony with respect to Rico's inquiries.About April14, Adams, according to his testimony, decided not to report furtherto Rico about the C. I. 0., joined the Uilion, and openly wore a C. I.0.button in the plant.He testified that the first day he wore his button,Rico came to his machine and began to ask him questions about themeeting of the Union the night before, stating that Adams had at-tended and that he had heard that Adams was a member in goodstanding, that Adams replied that that was true, and added, "Is thereany law against it?", to which Rico replied that he did not know thatthere was.Rico testified that he learned from Cardone that Adamshad joined the C. I. 0., and admitted the greater portion of Adams'testimony about this conversation.We credit Adams' testimony, asdid the Trial Examiner.The same day Lapointe came to Adams' machine. Adams' testimonyas to the conversation follows in part:A.Well, the same day about lunch time he came to my ma-chine and -he asked me what my name was and I told him and hesaid, "I thought so."He said, "I understand you are pretty muchdissatisfied here," and I said I wasn't exactly dissatisfied, and hesaid, "well," he said, "You have got something up here," and hepointed at his head, and then went on to state that the boys inBataan were working for a lot less money than I was making, andhe also said he looked at some of my pay checks and they werepretty high, around $80 or $90.Lapointe admitted having a conversation with Adams pertainingto his dissatisfaction, but stated that his attention was called to Adamsby a conversation he had with another employee. Lapointe's versionof this conversation is as follows :A. I told him that I understood that he was dissatisfied:Hedid not answer. I told him I was informed by others in the plantthat he had been out trying to get them dissatisfied and making cer- (AMERICAN BROACH &. MACHINE COMPANY263tain remarks regarding the firm and the work I was doing***and I pointed to my head and told him if he woulduse his head and think back a little, "I think you will agree whatwe have done for you since you have been here has been the rightthing, and that you will do the right thing here.We will use youthat way. Otherwise if you are dissatisfied here you have a righttowork some other place if you want to."He stated that hewasn't that much dissatisfied. I asked him, "But you are dis-satisfied," and he said "Yes."That is all I said.Q.Mr. Lapointe, do you know whether or not-do you knowhow long Mr. Adams has been working for the company?A. A few years. I recall we took him; he was on relief; thatis what I referred to if he would think back, and we had sent himon the road once or twice to instruct one of our customers.Wetried to bring him up, and he didn't seem to take it.Lapointe testified that nothing was said by Adams or by him aboutany union activities.In view of the timing of Lapointe's remarks,,following shortly after Adams' conversation with Rico Ferri recitedabove, it is clear, and we find, as did the Trial Examiner, that thestatements by Lapointe about Adams' being dissatisfied, trying toget the men dissatisfied, and about using his head and doing theright thing, constituted a thinly 'veiled reference to the fact thatAdams had joined the C. I. O. and an effort to have Adams resignfrom the Union.As the result of the organizing campaign on behalf of the Asso-ciation, it obtained a substantial membership by March 29.On thatdate it held an election at which new officers were selected.There-after the Association met with the respondent on several occasionsand conducted negotiations concerning a contract with respect towages, hours, and conditions of employment.Thereafter, on May 2,contract was executed, to expire 1 year from that date.Conclusionsquestion that during March, April, and May 1942, the respondentactively engaged in a campaign to interfere with the rights of itsemployees to select their bargaining representatives and to join theUnion or the Association as they voluntarily might decide.Like-wise, there can be no doubt that the respondent at the same timeactively assisted the Association in its "revival and its campaign todefeat the Union.The evidence of anti-union and pro-Associationactivity on the part of_ Rico Ferri, Bob Ferri, and the instructorsworking with Rico and Bob-Ferri is overwhelmingly clear. In ad-dition, Lapointe, vice president of respondent, is shown -to have par- 264DECISIONS OF NATIONAL LABOR' RELATIONS BOARDticipatedin similaractivity.The numerous incidents testified to byvarious individual employees withcircumstantial detail were, in gen-eral,unshakenon cross-examination,and admittedin many instancesand to variousextents by Rico Ferri, Bob Ferri,and the instructorsinvolved.When denied or explainedin general,or specifically as toportions of conversations, the denials and explanations are frequentlyunreasonableand sometimesincredible.the finding that the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed inSection 7 of the Act, and has dominated and interfered with theadministration of the Association and contributed support to it.The Association contends in its brief that it was the duly certifiedbargaining agent of the respondent's employees, by virtue of certifica-tion by the Regional Director on January 14, 1938, and that it there-fore was entitled to insist upon the respondent's entering into thecontract of May 2, 1942. In view of our findings above as to thecharacter of the Association and the interference with and dominationthereof by the respondent, there is no merit in this contention. 'We find that on May 2, 1942, the respondent entered into a contract,with the Association with respect to wages, hours, and conditionsof employment, and that such contract was made with a labor organi-zation which had been dominated, interfered with, supported, andassisted by the respondent.C. The dischargesIt has been found that 'the respondent, beginning in March, 1942,interfered with,, restrained, and coerced its, employees in the exerciseof, the rights guaranteed in Section 7 of the Act, and dominated andinterfered with the administration of the Association and contributedsupport to it. , It is clear,, from the findings made above, that duringthe period in question the respondent attempted to discourage mem-bership in the Union and to encourage membership in the Associa-tion.The complaint alleges that the respondent "terminated theemployment-of" seven named employees on or about specific datesand his at all times' thereafter refused 'to reinstate fully `and reim-burse fully.each_for back-pay losses suffered by him, all'because ofhis membership in' and activities on behalf of'the Union, ahd for thepurpose, of discouraging membership and activity on behalf' of the-.Union, as follows :'Alfred Eckerle-----------------------------------March 23, 1942,Walter Butler---------------------------- -------March 23, 1942Albert Shipman-"_:25, 1942,Ivan,L.Boner_______________________------------March 26; 1942'Orville Nowlin---------- ------------------------April 18, 1942,Royce Porath-------------------------------------- April 18, 1942,Max Tobias---------------------------------------April 19,, 1942 AMERICAN BROACH & MACHINE COMPANY265These alleged discriminations will be considered in order.Prelimi-narily, however, the evidence will be considered as to whether therecord shows a purpose or intention on the part of the respondent todiscriminate as a means of discouraging membership in or activity,,on behalf of the Union and to encourage membership in or activityon -behalf of the Association.Findings have already, been madewhich bear on this point. It has ,been found that on March 20 or21 Rico Ferri told Orland Major, referring to the union activityamong the night crew, that someone was going to be "the fall goat"and that employees who joined the C. I. O. would be eased out, butthat members of the Association would be retained. It has beenfound that Rico, in a conversation with Paul Everett about March 20,referring to the union activity, said that someone was going to getfooled and that he had a good idea who they were. It has been foundthat about March 26 Rico told Cardone that he could have fired alot of men during the preceding year, but that he had a soft spotin his heart and had not done it, and that he did not want Cardoneto do anything "that would force him to do something he didn't wantto do," that there were two sides to everything, and then added, "I amnot.threatening you."It has been found that after Bater joined theUnion Rico told Gfell to fire him if he left his machine, in contrastto the unquestioned freedom which solicitors for the Association hadenjoyed throughout their campaign for memberships. It has beenfound that about March 30, after Mackie joined the Union, Rico toldhim that he was afraid to fire him and had to get something on himfirst.Rico admitted that he told Mackie "it would be foolish to firemen, for nothing." It has also been found that Nugent was not per-mitted to move to a better machine until after he had joined theAssociation.The above acts and statements by Rico Ferri, taken in connectionwith the interference, restraint, and coercion, and assistance to theAssociation, clearly indicate that the respondent, during the period'in question, had a purpose, desire, and intention to discriminate4,against..members and persons active in the Union, as a part of itsattempts to discourage membership and activity in the Union and toencourage membership and, activity in the Association.Whether therespondent discriminated in the individual-caseswillnow beconsidered.Alfred Eckerlewas first employed by the respondent on July 15,1941,as a surfacegrinder on'the night shift at 55 cents an hour.OnMarch 23, he was receiving 88 cents an hour, having received his lastraisein February.As has been found above, he causedan organizerto come to Ann" Arbor from Detroit on March 18, and the net daybegan passing C. I. O. application cards among the employees on the 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDnight shift.It is clearthathe was the personprimarilyresponsiblefor the C. I. O. activity in the plant, and that-by March 23 he and hishelpers had obtained30 or 32 signedapplications.At this time Eck-erle was working,each week, 111/2 hours on 5 days and 7 hours onSaturday..The respondent had been operating on Sundays, mainlyin the afternoons.On Sunday work, the practice was to ask employeeswhether it was convenient for them to work that day, and not to requireSunday work. Eckerle had been asked on a numberof occasions, andhad indicated his preference, not to work on Sundays, but to work onSunday morning rather than Sunday afternoon when the respondentparticularly desired Sunday work for him.Accordingly, he hadworked 5 or 6 Sunday mornings in January and February, but imme-diately prior to March 23, had not worked on Sundaysfor 4 or 5weeks.He testified that he had not been asked to work on thoseSundays.On Monday morning, March 23, Eckerle was called in tothe plant at Rico Ferri's request.Eckerle's testimony as to the con-versationis asfollows':A.Well, we started walking do-%^n the steps, down through theplant, and he started to telling me that they was behind with thework and had to get out more work, had to put in longer hours,and I says "You know the hours I am putting in now, I am put-ting in 641/2 hours a week," and I says "After this war started Idid step up my hours, I was only putting in 60 hours a week, soI ,stepped it up 41/2 hours a week."He says "We11, we have gotto have more yet."Well, I says "I can work more Saturdaynights" and he says "We. will take that all right, but you have gotto work Sundays, too." I says "You know how I feel about Sun-day work, I don't want to work Sundays" and he says, "Well,"he says "we know that." I says "Don't you think I am putting inenough hours the way it is?"He said "That's beside the point,we have got to have this work out." I said "Do you like to putin asmany hours as you are putting in?" and he said "No" andI said "I don't either."He says "We will take it for granted youwill work later Saturday nights?" I said "All right, how longdo you -want me to work,? ".Well, he asked me that, again, and liewent on_ and said "You will still have to work Sundays, too.". Isaid"I don't care about working Sundays at all." So he- said,"well," he says "You ' have to work Sundays." I said "If I haveto work, I will work, but" I says "I won't' unless I have to."Well,he says "It's too bad now, but I have gota .man inyour place.""Well, that's kind of a hell of way to do, hire a man in niy place,without even asking me to work."He said "You wouldn't workwith the right attitude anyway, and 'we have gota man in your AMERICAN BROACH & MACHINE COMPANY26Zplace that will work, work with the right.attitude, and he wantsto work Sundays."Q.What else was said between the two of you?A.Well, then we walked out to my machine, and he says, "Well,get your tools" and I says "I haven't got my key" and he says"Well, can you or when can you get them?" I said "I don't know,but I will be in to pick them up sometime."Q. Yes.A. I asked him "Now, Rico, be man enough to tell me the realreason why you fired me, it isn't because of Sunday work" and Isays "There's some other reason."He saids "No, that's the onlyreason, just because you won't work Sundays." I said "Yes, but Itold you I would work Sundays, if it cost me my job I would workSundays," and I said "I don't want you to forget that or everforget it; I will work Sundays if I have to, to hold my job."Hesays, well, he says "I got a man in your place, so that's all there isto that." I said "Well, if that's it, that's it," and I walked out.Rico did not deny this conversation, but testified that 6 or 8 weeksbefore March 23 he had told Eckerle that he would have to work Sun-day afternoons instead of Sunday mornings because one of the daymen would be using his machine on Sunday mornings and because themen were complaining that Eckerle was being favored by permissionto work on Sunday mornings. It is undisputed that Eckerle was notrequested to work on March 23 and that lie had never refused to workon Sundays.The evidence shows that all Sunday work was aban-doned within 1 or 2 weeks after Eckerle's discharge.The answer of the respondent with reference to the incident of March23 alleged that Eckerle refused to work on Sunday unless he was al-lowed to determine the time when he worked, and that the respondentthereupon put in his place a man who would work as directed by therespondent. ' Lapointe testified that he instructed Rico on Sunday,Match 21, to lay Eckerle off, intending to recall him later to some posi-tion where Sunday work would not be so important.He testified thatRico had told' him repeatedly that Eckerle refused to work on Sundayunless in the morning. It is undisputed that Eckerle had never sorefused.According to Eckerle, whom we, credit, as did the TrialExaminer, he stated to Rico on March 23 that he, would work' onSunday if it was required, and that 'Rico then stated that he had'another man already selected and that'"you wouldn't work with theright attitude anyway."Rico's selection of a replacement for Eckerle,before asking him further about working on Sundays, taken in con-nection' with the respondent's campaign against the, Union,, whichEckerle had brought- into the plant only 4 days before, makes it entirely 268-DECISIONSOF NATIONALLABOR RELATIONS BOARDclear that the attitude referred to was his union attitude and that thematter of Sunday work was the excuse, not the cause, of his discharge.We find, as did the TrialExaminer,that Alfred Eckerle was dis-charged on March23 onaccount of. his union membership' and activ-ities.On April 15, Eckerle returned to work after negotiations participatedin by the Union, the respondent, Victor Sweringen of the MichiganState Mediation Board, and representatives of the War Labor Board.Lapointe testified that he told.Eckerle that if he came back he wouldhave to, stop all organizing in the plant.Eckerle testified that he didnot thereafter solicit members during working hours. It is clear thatboth Eckerle and respondent's supervisory officials were resentfulabout the, situation.Eckerle testified that he was put on a poorermachine and given harder work than he had had before his discharge.We do not find the evidence sufficient to support Eckerle's contention.However, Lapointe admitted that Eckerle sought to talk to him aboutthe work being given him and that Lapointe brusquely refused to dis-cuss the matter. It is undisputed also that from the date of Eckerle'sreturn a special and particular check was made on his work. - Lapointeadmitted that ordinarily he did not receive daily reports on work ofindividual operators, and that it has not been done recently except inEckerle's case.Rico testified that after April 15, he checked Eckerle'swork daily under instructions from Lapointe to take to Lapointe everybroach Eckerle might spoil, and that such instructions were given onlyas toEckerle.Eckerle knew that his work was being closely checked.It is the respondent's contention that this special checking on Eckerle'swork was at the request of Sweringen. Lapointe and Rico both sotestified.It is clear, however, that any requests by Sweringen to haveEckerle's work checked followed and were the result of inquiries ofLapointe of Sweringen as to whether the respondent would have toto keep Eckerle if his work was bad. Lapointe testified that he calledSweringen about May 13 and asked if he had to continue to employEckerle "when he wasn't attending to his job and doing his work,properly," and that Sweringen advised him to call Eckerle in and warnhim. It is undisputed that on the same day Lapointe called -Eckerleinto his office and explained to him that he was doing slow and poorwork.At that time, Eckerle's work had been checked closely andcontinuouslysincehis return on April 15. On May 14, the respondentwrote a letter to Sweringen, one paragraph of which sheds consider-able light on the respondent's attitude toward Eckerle.It is as fol-lows :I really believe that the trouble with this fellow is that his mindis noton his work and he has an idea that he is quite an authorityon generalconditions all over the plant.Rather than tend to0l AMERICAN BROACH & , MACHINE COMPANY269business and do the job right, his mind is roving on the imaginaryability he has on other problems., I make this statement based,on his sort of definite and positive statement he made to the paperand also on my observation of him while working. ,Lapointe testifed that the paragraph referred particularly to an articlein the Michigan Daily of April 29, in which Eckerle was quoted asstating that the respondent was responsible for the decrease of produc-drive of the Union. It is clear that Lapointe considered Eckerle'sunion attitude as the main thing that was "the trouble with thisfellow."On May 18, at about 8 p. in., Eckerle turned off his machine andasked several of the men if they were going out witl him.- Nine quitwork at that 'time and an hour and a half later three more'-walked out.Eckerle testified that this walk-out was on account of his feeling thathe was being discriminated against in his work.There is no charge inthe complaint that this walkout was an unfair labor practice strike.It is clear; however, that Eckerle walked' out because of the respond-ent's check on his work and repeated warnings and his belief that hewas being discriminated against on account of his sponsorship of theUnion and his previous activities in obtaining members.By the nextnight, all the men who had walked out had returned to work exceptPaul Everett and Eckerle.Everett decided not to return.Eckerle,however, on May 22, was told by Rico Ferri that he was not to bepermitted to return and that he had orders not to let Eckerle in.OnMay 23; Eckerle talked to Lapointe, who told him that -he was allthrough, and that his casewas before the Labor Board.The respond-ent conceded that it refused to take Eckerle back after the walk-out.Its explanation is that his work was slow and poor. In its answer,the respondent averred that Eckerle was returned to work on April 15,50 percent efficient on his work at the present time, as compared withother men on similar jobs."There was considerable evidence intro-duced with respect to three broaches on which- Eckerle had worked.The respondent's testimony indicated that the work done by Eckerleon them was slow and poor. It is clear, however, that all the workdone by Eckerle on these broaches was done while he was being checkeddaily to his knowledge and while he was the only employee so beingchecked, 'and that on May 13 he was merely warned that his workwould have to improve. In view of the'respondent's discriminatorydischarge of Eckerle on March 23, its clear purpose to check his workto find unsatisfactory work, and its 'resentment towards Eckerle onaccount of his quoted statements in the Michigan Daily of April 29,we are convinced and find that the respondent's' refusal to reinstate 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim at all times after May 22 was because of liis union membershipand activities.Eckerle stated at the hearing that he did not wishreinstatement and that he had so decided on June 1 when he obtainedemployment at another broach company.Walter Butlerwas discharged by Lapointe on March 24, the dayfollowing Eckerle's discharge.The respondent contends that he wasdischarged for "incompetency and inefficiency." In March 1942, hewas a face grinder on the night crew under Bob Ferri's supervision. Itis undisputed that about 3 or 4 weeks before his discharge he demandeda wage increase and was given it, effective 7 days before he was dis-charged, making his pay 821/2 cents an hour. Several days before hisdischarge, he'had been asked by Carstens to join the Association andhad refused.At that time, Carstens stated that most of the men notsigning up would be let out after things had cooled down. On March23, as heretofore found, Eckerle was discharged. That evening, hand-bills were distributed announcing a union meeting the following morn-ing.Sisson took a handbill to Rico, who telephoned someone, referredto the handbill and said "this man scraps a broach every night or twoanyway, and he possibly will scrap one tonight." Butler attended theC. I. O. meeting on the morning of the 24th, protesting the dischargeof Eckerle, at which a considerable number of the night crew werepresent.That night, shortly after Butler returned to work, Bob Ferri calledhim and sent him to Rico. Rico told him that he had scrapped abroach the preceding night.Butler said that he did not know of it.Rico called Below, an instructor of the surface grinders on the dayshift, and Everett Vreeland, the head inspector.They checked abroach and said that it was scrapped.Rico told Butler that he wasdischarged.Butler testified that he told them that he had not workedthe previous night on the broach which,they had checked and said thathe thought he was being discharged because of his attendance at theunion meeting that morning.Butler asked for his pay check, and Rico replied that he could nothave it until the next day.Butler refused to leave until he should gethis pay check and his tools.The police were called and Butler wasescorted outside the plant.It is undisputed that Butler had scrapped broaches before to theknowledge of Bob Ferri, and that until Butler's case discharges foroccasionally scrapping broaches had not occurred.Butler testifiedthat the broach which he had worked on the previous night was nota perfect job and had burn marks on it.When Vreeland testified onbehalf of the respondent he first identified respondent's Exhibit 2 asthe broach which Butler had worked on and which he had checked inButler's presence.On cross-examination he stated that when he iden-t AMERICAN BROACH &, MACHINE, COMPANY271tified it he had,not looked at the,face of the broach, and stated that thebroach which he had checked in Butler's presence had been roughedout and "we would probably get a burn on it, yes." He then admittedthat he assumed that the one he had identified was the broach whichhe had checked.Later, still on cross-examination,.he was asked byBoard's counsel to point out the burn marks on the exhibit.Respond-ent'sExhibit 2 has no burn marks on its face. The followingtestimony was then given :A. That isn't burned very badly.Q.Well,the fact is there aren't any discernible burn marks onthere at all,are there?A. Not toomuch, no.Trial Examiner RINGER.Well, are there any?The WITNESS. No.In view of Vreeland's evasion and his testimony indicating that thebroach on which Butler had worked and which was shown to Butlerhad burn marks on it, we have grave doubts that the respondent'sExhibit 2 is a broach for which Butler was responsible. In addition,Rico gave confused and contradictory statements as to when he decidedto discharge Butler.He said that he found out from Below on themorning of March 24,that Butler had scrapped the broach, and thathe first made up his mind on the night of March 24 to discharge him.Upon further questioning, he stated that he had decided in the after-noon about 2 or 3 o'clock to discharge him.He first said that he didnot talk with anyone about the discharge of Butler either before orafter the discharge.Then he stated that he thought he told thesuperintendent that he was going to discharge him, giving the reasonthat Butler had told him the night before that he was not very goodon that type of work and wanted more construction work.`Shortlythereafter,he testified that he also told the superintendent that Butlerhad spoiled a broach and that he had been very careless in doing it.He further testified that he "just figured, he made up his mind, hecouldn't do the work."Vlisides, the night inspector,testified thatthe night after Butler was discharged,Vreeland came to Vlisides andtold him he would like to talk to him about the broach "that Butlerwas supposed to scrap," and that Rico wished to talk with him.Vlisides testified that he went over and talked with Rico and Bob, thathe told Rico that he had stated the night before that he had checkedButler's work and found- it satisfactoryand thathe would like tocheck it to see what the trouble was,that Rico said,"Oh no, you can'tdo that.We have it locked in the safe and we might have to go tocourt with it in the future."The Trial Examiner credited Vlisides'testimony,as do we. 2172DECISIONS OF NATIONALLABOR RELATIONS BOARD.We find, as did the Trial Examiner, 'that Walter Butler was dis-charged on March 24 on account of his union activities.He joinedthe Union the night of his discharge.He has not been reinstated.On June 2 he accepted another job, and does not desire reinstatementor back pay after June 2.Albert SJ:ipnianin March was a surface grinder on the night shift'with Bob Ferri as his supervisor.He joined the C. I. O. on or-aboutMarch 24, and wore his union button that night. It is contended bythe Board that he was discharged on March 25, about 11 o'clock a. m_The respondent contends that he voluntarily quit about 3 or 4 o'clockthat morning. It is undisputed that while' on, the night shift onMarch 24, he scrapped three small broaches.He testified that on onehe read his micrometer wrong and on the other two the machine didnot operate exactly, and he showed them to Bob Ferri and afterscrapping the third told Bob that he was disgusted and was goinghome,,that Bob said "You are not quitting ; are you?" that Shipmanreplied, "No, I will be back 'tomorrow night," and that Bob said"Okay."Shipman further testified that Bob wrapped the blueprintsand the broaches, and put them on Rico's desk.Bob testified thatShipman came to him and said, "That is enough for one night. Iquit."He also testified that he left a note to Rico stating that thebroaches were spoiled and that he "may have" told Rico that Shipmanhad quit.He testified further that he had thought that Shipman wasprobably too nervous to stay.The morning of the 25th, a truck driverfrom the plant came to Shipman's home and said that Rico wished tosee him and that he should bring his badge along.According to Ship-man, Rico asked him to go down to check his tools,,said that he had ajob.to do and wanted to do it, and after they returned gave Shipman.his check; he also testified that, he told Rico that he had had a badnight, and that Rico said that sometimes it could not be helped.Ricotestified that he sent the truck driver for Shipman, wanting to knowwhat was wrong.His testimony on direct examination as to theirconversation was as follows:.Q. And what did you find out when he came down?A. He came in the office. I spoke to him, said "Hello."Hesaid "Hello."He said "I have done it and ,quit."Q. He said what?A. "I have done it'and quit."-Q. Did you ask him for any explanation what he meant bythat?A. I' did not.Q. Did. you know what he meant when he said "I doneit AMERICAN BROACH & MACHINE COMPANY273'A. I knew he went home at 3: 00 o'clock in themorning andknew he spoiled two different jobs thatsame night.Q.When you saw him thatmorninghe said thatyou said tohim "Shipman, I have got a job to do andI am goingto do it."Now, what did you have reference to when you said that?A. I didn't say that.Q. You didn't say that?A. No, I didn't.Q. You did fire him though, that day?A. No, he had already quit.Q. He quit the night before?A. He quit at 3: 00 o'clock'in the morning.Q.Why did you send out after him?A. I thought maybe 'I could patch it over.When he came in,in the morning* I spoke to him and said "Hello," and he said"Hello" and then spoke right up that he quit.Then I didn't try-to do any more about it.On cross-examinationhe further testified as follows :Q. I understand that you called Shipman down in themorning,,on themorningwhich he last worked actively in the plant, in the-hope that-or, with the idea of patching up any difficulty thatmight have arisen before you got there?A. I wanted to know what happened.Q. You thought you could patch it over?A. I thought I could.Q. And as I understand it, Shipman didn't give you a chance,did he?A. He said-I said "Hello" first, and then he said "Hello." He.said "I went and done it, I quit."Q. He didn't even give you a chance to be nice to him?A.. He wasn't and he was, leaving when he was talking. to me.There was no argument over it.Q. The minute he said "I went and done it, I quit," you knewright away you couldn't patch it over?A. I knew he wasQ. Is that right?-A. I knew he decided to quit.Q.What is that?A. I knew he decided to quit.Q.When did you know he decided to quit?A. Right then.-Q. And you didn't think any more of patching it over?,A. Then he asked me if he could go down and get his tools.-403508-43-vol. 45-18 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.You didn't think any more of patching it over?A. No, I didn't.Light is shed on Shipman's case by the testimony of Vlisides withrespect to the night of March 24, and a conversation Vlisides had withRico the morning of March 25. It is as follows :Well, Al decided he wanted to go home that night because he saidhe felt too nervous to go ahead, and I suggested'to him in frontof Bob that' he stick by his machine and at least get one moregood piece in order to have his mental attitude perfect as he wenthome.Well, Al decided he wanted to go home, so he did go home.The next morning Rico came' up there, he came in the inspectionroom and he called me over on the side in a very nice way Ricotold me that I should not have done what I did; that is, askingAl Shipman to stay to work after he decided to quit.He said,"Why don't we let the foreman decide on those things," and helooked and pointed at Bob.We find, as did the Trial Examiner, that Shipman went home withBob Ferri's approval and knowledge that he was leaving only for thatnight, and that Rico Ferri, on March 25, received information fromBob Ferri as to Shipman's leaving the plant and seized upon the inci-dent as affording a plausible ground to contend that Shipman hadvoluntarily and permanently quit.We also find, as did the Trial Ex-aminer, that the respondent, on March 25, discharged Albert Shipmanon account of his union membership and activities. Shipman testi-fied that since April 20, when he began working at another plant, hehas not desired reinstatement.Ivan L. Bonerwas a face grinder on the night crew with Bob Ferri,his immediate supervisor.He was discharged on April 2, reinstated,on April 6, and quit on April 24. The respondent contends, that hewas discharged on account of being absent without leave from March30 to April 2.On March 28, his instructor, Adams, told him that hewas to start working on the day shift on Monday, March 30.Hetestified that he worked on the day shift on Monday and that after-noon Rico asked him how he happened to be on the day shift, thatBoner told him that Adams had asked him to work on days, and thatRico then said, "Well, we can't use you on days because we have tohave this machine to do bevels with.You can start nights again to-morrow night." Boner had joined the Union before March 30. Adamstestified that Rico talked with him on Monday and said that Bonerwould have to go back on night work because he was trying to solicitmembers for the C. I. O. and that "we were playing right into theO.'s hands by keeping him on days."Rico admitted that Bonerworked on the day shift only one day and that he caused him to be AMERICAN,-BROACH' & .MACHINE COMPANY -275-put back on-the night shift.His explanation was that "he didn't wantto work days.He kicked because he went on days." Boner's testi-mony indicated no dissatisfaction with day work and Adams' testi-mony, undenied by Rico, clearly indicates a discriminatory purpose intransferring him back to the night shift.'We find that Rico causedBoner to be returned to the night shift on account of his solicitingunion memberships among the employees on the day shift.Boner was ill on March 31 and April 1.He did not notify therespondent of his absence or the reason therefor.He testified thathe had taken time off on approximately half a dozen previous oc-casions, without notifying the respondent, when he had been ill, andthat he had never been criticized 'therefor. 'He returned on Thursdaynight, April 2.He testified that Bob Ferri asked him why he had.been absent, that he told Bob that he had been ill, that Bob askedhim why he had not notified the respondent, and that he told Bobthat it had not been customary and that he knew of no rule requiringsuch notice.He testified further that when he started to punch inBob said ' that his card was not' in the rack and that the respondentwould have to lay him off, and that Bob then got his check. Bonerwas put back to work on April 6. Rico testified that Ralph Perkins,an instructor who supervised spline grinders on the day shift, andwho was ,active in the Association, asked Rico to permit Boner toreturn.This testimony is undenied and we find that Boner was rein-stated at the request of Perkins.He had a, conversation. with Rico onApril 4, in which Rico stated that there had been a misunderstanding.and that he should return the following Monday, April 6.Whenhe returned to the night shift on Monday, Bob Ferri, his supervisor,took him to Al Smith's machine, after Smith had asked Bob to bringBoner there.He was asked to agree to sign an affidavit that theUnion had not been responsible for his return to work. It has here-tofore been found that Bob was present throughout the conversationand told Boner that he, Bob, would be inclined to sign such an affi-davit.Boner did not agree to sign an affidavit.Before Boner's dis-charge, he had worked on finish grinding, and he was returned tothat work.Some time before he quit on April 24, he began to,re-ceive mainly rough grinding, and the last 3 nights had nothing butrough grinding.On Monday, April 20, he complained to Bob Ferrithat he had had an understanding with Adams that he was to dofinish grinding.He testified that Bob told him that he was to dorought grinding that night, that he continued for .3 nights and then,did not return.Boner's testimony indicates that he thought that hewas being discriminated against in being given rough grinding.Therespondent contended that Boner was needed for rough grinding work.We find the evidence insufficient to show that the respondent discrimi- 276DECISIONSOF NATIONALLABOR.RELATIONS BOARDHated against'Boner in assignmentsof work afterhis return on.April 6.The complaint does not allege thatBoner's quitting on.April 24 amounted to a discharge.Boner does not desirereinstate-ment, and the Board's counsel indicated that back pay is not requestedfor anyperiod after April 6.We find that Ivan L. Boner was dis-charged on April 2 on account of his union membership and, activity.Orville Nowlin,in March, was a surface, grinder on'the night shift,working under Bob Ferri, his supervisor.He, joined, the Unionduring the week before March 23.On March 31, Bob and Rico Ferricame tohis machine and asked him whether he would like to instruct.Thereafter he instructed on the night shift.The record is not clearas to when he first wore his union button in the plant.At one pointhe testified that 'it was on April'4, and at another place he testifiedthat it was on March 31. On Saturday, April 4, Nowlin called BobFerri to his machine and- told him that he was about' to be called asa student instructor in the U. S. Air Corps Technical School at ScottField, Illinois, that he knew the respondent wished 2 weeks'- noticeof leaving, that he -did not know when he would be called, that hewould like to continue until he received his call, and that he wouldthen have to leave immediately.He testified that Bob said, "Allright."Nowlin's testimony as to this conversation was not deniedby Bob Ferri. 'On April 6, Nowlin called Bob to his machine andtold him that he had received notice that he was not selected as studentinstructor because his reply had not been received in time, and showedBob the letter he had received from, Scott Field.Nowlin testifiedthat Bob looked at the letter and that Nowlin said, "I won't be goingthen."Nowlin continued to instruct.On April 17, Nowlin wentto Bob Ferri and found Rico talking to Bob. Nowlin asked Ricoabout the raise which Rico had indicated would be forthcoming afterNowlin'had instructed a while.According to Nowlin, Rico replied,"I don't have-the authority to give raises has been taken away fromme," andlater in the evening Bob told him that Rico had asked Bobwhy Nowlin was asking for a'raisewhen he was going to leave on Sat-urday.Nowlin asked Bob what he meant and said that it was thefirst he knew about leaving Saturday, and Bob said he would find'out about it.Nowlin testified further that -later that night he talked with Bobabout the earlier discussions they had had with reference to leavingwhen he would be called to Scott Field, that he told Bob that he hadassumed that when he showed Bob the letter the entire matter hadbeen canceled, and that Bob said he would find out what would beas testified to by Nowlin.The next day Nowlin talked further withBob.Nowlin testified that Bob told him that he had- reported to AMERICAN BROACH & MACHINE COMPANY277the respondent a definite 2 weeks' notice, that it had gone through;and that it expired on April 18.Nowlin testified that he told Bobthat he had not given a definite notice of 2 weeks, "since he had notknown when he would be leaving, that he had thought that showingBob the letter closed the incident, and that the fact that the positionwhich he had expected to get was in the Army made a difference.He testified that Bob said he would talk to Rico, and that later Bobreturned, saying that things stood as they were, that he had alsotalked to Superintendent Kent, who was of the same opinion. -Bobdid not deny Nowlin's testimony concerning this conversation.On April 20, when Nowlin returned to the plant to get his tools andpay, he talked to Rico Ferri.According to Nowlin, he pointed out toRico the indefiniteness of his original notice to Bob as to when hewould be leaving, and that he had shown Bob a letter which he had,assumed canceled the indefinite notice.He testified that Rico men-tioned that he had not asked to be reinstated, that he said to Rico,"Well, what would you say if I would ask to be reinstated?", thatRico replied, "Well, you have been more or less discontent (sic) allalong," that Nowlin said, "The only discontentment I have shown isthat I have used in asking you for a raise," and that Rico said, "Asfar as we are concerned, you are through."He testified that Ricosaid that he was not being fired, that he had asked to leave, that hiswork had been satisfactory, and that he would give Nowlin a favorablerecommendation.Nowlin's testimony as to this conversation is unde- ,nied.Nowlin was reinstated on May 8, after discussions participatedin by representatives of the State Labor Mediation Board and FederalMediation representatives, and was given back pay at his regular rateper hour for 80 hours, on the basis of 40 hours for each of the 2 weekshe had not worked.The respondent contends that Nowlin gave notice that he would quiton April 18, decided later that he did not wish to quit, and that therespondent, having thus been given notice, accepted it.We find the-contention to be without merit.Nowlin did not give notice he wouldquit on -the-18th.expected to be called into military service at a near but uncertain date,was notifying the respondent for its convenience, and desired to' workuntil he received his call.Bob approved his suggestion that'he workuntil called.Two days later, Nowlin told Bob that he would not becalled, and continued working as an instructor.Until April 17, therespondent gave Nowlin no intimation that it considered that he hadgiven it a definite notice that he would quit on April 18, the date whenthe ordinary'2 weeks' notice would expire.The respondent's positionbe had asked for a raise on April 17. 278DECISIONSOF NATIONAL LABORRELATIONS BOARDIt is clear that the respondent seized upon Nowlin's notice of pos-,sible call into military service as a pretext to terminate his employ-ment.After it'learned that he would not be called, and after he hadtwice explained to Bob the indefinite and contingent nature of the-notice and his assumption that it had been canceled by knowledge thathe would not be called,the respondent insisted on treating the noticeas a. definite, binding resignation.This despite the fact that Nowlinwas a skilled workman and instructor,that the respondent was in needof such, and that the United States Government was urging the re-spondent to produce as much as possible and as fast as possible.Undersuch circumstances,it is obvious that an employer would dispense withthe services of such an employee only for an outstanding reason.Where production for the National war effort is paramount and skilledproduction workers are difficult to find, those responsible for main-taining production are not likely to dispense with capable employeesfor trivial reasons.There can be no doubt that the respondent con-sidered union membership and activities as important reasons for in-terference,assistance,and discrimination.The respondent'sdesireto be rid of Nowlin is made clear by Rico's refusal on April 20, to,permit him to-return even'as a new or reinstated employee.There is,no reason shown on the record for the respondent'sattitude towardNowlin except his union membership and activities.We find, as didthe Trial Examiner,that he was discharged on April 18 on accountof his union membership and activities.Royce Poratizwas discharged on April 18 by telegram sent to hishome.In its answer the respondent averred as follows respectingPorath, "This employee was discharged for disorderly conduct onApril 18 and for interfering with the work of other "men.After beingwarned, he continued to engage in horse play and would have beendischarged at once except that the foreman who was in charge of thejob at that time did not have the authority to discharge him." Porath, ,is an18-year-old farm boy who was hired about December 1, 1941. , Itis apparent that from the beginning of his employment he- showed apronounced tendency, to engage in what he referred to as"monkeyingaround."This horse play consisted of throwing bottles, tools, andoily rags at other employees, and oiling handles of -machines when anoperator was not using his machine. It is clear that he had beenwarned a number of times by Rico and- Bob, who both knew that hewas engaging along with others in such conduct.He joined: the Union,on March 26 and openly wore his button.'He had been asked a numberof times by Carstens to,join the Association but had refused.,He tes-tified that after joining the Union there was less "monkeying around'?'as "we all cut it out a little bit."He testified that on the night ofApril 17, about 3 o'clock in the morning, he threw an oily rag at James AMERICAN BROACH &. MACHINE COMPANY279-Mackie, his instructor, who threw it back at him, and that Bob Ferricaught them.He further testified that early that night, about 9: 30p. in., Bob had come to him and said that Rico wanted to see him, thathe had gone to Rico, who told him that he did not want any more'monkeying around, to get back to his machine and get to work. It isclear by his own admission, that Porath did not comply with Rico'sinstructions, which in effect were that he work rather than engage inhorse play.Porath testified that "there was quite a lot" of throwingthings about and that he and others had been told many times tostop it.When Bob Ferri caught Porath throwing a rag at Mackie,Porath started back to his machine and Bob told him that he did notwant "any more monkeying around."He testified that Bob may havesaid more but that he did not remember.He testified, however, thatBob came into the shop later that night, "but didn't catch us monkey-ing."Bob Ferri testified that he left a note for Rico stating thatPorath had continued to "fool around" and he had thrown a rag orrags; but that he did not recommend that Porath be discharged.others and that probably all of them who so engaged should have beendischarged. It is clear, however, that the respondent did not disciplineother employees who engaged in the same activities. It thus becomes aquestion whether the respondent discharged Porath because of hisadmitted disorderly conduct or whether his union membership andthe wearing of his union button had a part in his discharge.Underthe circumstances, although the matter is not free from doubt, we areof the opinion that Porath's union membership and activity playedan insubstantial part in the decision to discharge him and that theevidence is not clear that his discharge was on account of his unionmembership or activities.We find, as did the Trial Examiner, thatPorath's discharge was not on account of union membership oractivity.Max Tobias.The complaint alleges that Tobias was discharged onApril 19, 1942.The answer of the respondent avers that he wasdischarged on April 20 for insubordination.He was a surface grinderfirst,hired in March 1941, on the day shift.He had been transferredto the night shift in February 1942, for 2, weeks, at the end of which hereturned to the day shift. , He joined. the Union March 25 and theAssociation about April 3.He testified that he wore his union buttonin the plant,for the first time on April 20.. , He,testified that on themorning of April 20 when he came to work his instructor, Below, told,him to get to work, and half an hour later Tobias heard Below; tellRico Ferri,."He has got a union button on," and that Rico said, "Well,if we can't get along in the shop he can get the hell out of here." Itis not clear whether Rico's answer was made directly to Below's com- 280DECISIONS-OF NATIONALLABOR RELATIONS BOARDment about Tobias' union button, or merely during the same conver-sation.Neither Below nor Rico denied that such a conversation oc-,curred.Tobias testified that less than an hour later he wentto.another-machine to get a squaring block and that Rico followed him to theother machine and ordered him to come back to his machine, get towork, and not to leave it.He testified that he told Rico, "I suppose youwant to fire me," and that Rico went over and got his card out of thetrack and said that he could get his check.,-Below testified that on the morning of his discharge Tobias had-done almost no work, that he had walked around the department con-'versing with other employees, and that, when Below asked him to go-towork, Tobias inquired "what the rush was."He testified further-that Rico later discovered Tobias' absence from his machine and in-quired where Tobias was, that when Rico approached Tobias and,talked-tohim Below heard Tobias say to Rico, "fire me if you can" andRico answer, "I am just big enough to do it." Rico testified that To-bias "asked me to fire him if I thought I was big enough to fire him.I told him I thought I was and he says, `why don't you do it?' Therewas nothing else to do but do it."We find that the incident occurred-as recounted in Below's and Rico's testimony.We do not agree with the Trial Examiner's conclusion that Tobias'.actions did not constitute insubordination.We find that Tobias wasmot discharged because of his union membership and activity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section 'III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendto lead to and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. -THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order the respondent to cease and desist therefromand to take certain affirmative action which the Board finds necessaryto effectuate the policies of the Act.Implicit throughout the hearing was the contention of the respond-ent that the organizational campaign of the Union caused a slumpin the production of vital war materials and that the Board, by issu-ing the complaint and conducting the hearing, increased the unsettledconditions in the respondent's plant.On the findings heretofore made, A1VIERICAN BROACH & MACHINE, COMPANY-281_it is'clear that the slump in production was caused by the respond-ent's attempts to defeat the Union when it began soliciting members.on March 19,by its assistance to the Association whendt began ,to so-licitmembers on March 23, and by its discrimination against membersof the.Union and employees opposed to the Association during theperiod from March 23 to April 20. The employees of the respondenthad the right to organize in any labor organization they might select,free from interference and discrimination and from assistance to anycompeting labor organization.What the situation would have beenif the respondent had accorded its employees their rights under thelaw is speculative,but it is clear that when the respondent interfered,assisted,and discriminated as found hereinabove,an atmosphere ofuncertainty,fear, and resentment immediately and inevitably resultedin lessened production.It is further clear that in order to assist theAssociation,the respondent permitted supervisory employees and in-structors to leave their places of work and relaxed disciplinary control'over its employees.We have found that the respondent dominated and interfered withthe revival and administration of the Association in March 1942, and..contributed support to it. It has been further found that the respond-ent entered into a contract with the Association on May 2, 1942, withrespect to wages,-hours, and conditions of employment.,In order toeffectuate the policies of theAct, it.will be ordered that the respondentdisestablish and withdraw all recognition from the Association as therepresentative of any of the employees for the purpose of collectivebargaining and that the respondent cease giving effect to said contract,_as well as to any extension,renewal, modification,.or supplement there-of and any superseding contract which may now be in force.Nothingin this order,however, shall be taken to require that the respondent,vary any wages,hours, or other substantive features of its relationswith its employees which the respondent may have established in per-formance of the contract or the contract as, extended,fied, supplemented,or superseded.It has been found that the respondent discriminatorily discharged'Alfred Eckerle on March 23,1942, and thereafter reinstated him onApril 15; that on May 18 Eckerle went on strike, and that on May 22'and at all times thereafter the respondent has refused to reinstatehim.''desire and has not since June 1 desiredreinstatement,we will order' that the. respondent make him wholefor the loss in,earnings suffered by him by payment to him of a sum_of money equal to'the amount he would' normally'have earned as;wage§ during the period from,March 23 to,April 15, 1942,, and from. 282DECISIONS OF NATIONALLABOR RELATIONS BOARDMay 22 to June 1, 1912, less his net earnings during that period.5 Ithas been found that Walter Butler was discharged on March 24 andhas not been reinstated, but that on June 2 he accepted other employ-ment and does not now 'desire reinstatement. It will be ordered thatthe respondent make him whole for the' loss in earnings suffered byhim by payment to him of a sum of money equal to the amount hewould normally have received as wages during the period fromMarch 24 to June 2, less his net earnings during that period. It hasbeen found that Albert Shipman was discriminatorily discharged onMarch 25 and that he has not been reinstated, but that on" April 20he obtained other employment and does not now desire reinstatement.We will order that the respondent make him whole for hisloss in earn-ings by payment to him of a sum of money equal to the amount hewould normally have earned as wages from March 25 to April 20,less his net earnings during that period.It has been found that IvanL. Boner was discriminatorily discharged on April 2, was reinstatedon April 6, and voluntarily quit on April 24.We will order that therespondent make him whole for his loss in earnings by payment to himof a sum of money equal to the amount he would normally have earnedas wages from April 2 to April 6, less his net earnings during thatperiod.It has been found that Orville Nowlin was discriminatorilydischarged on April 18, 1942, and was reinstated on May 8 and givenback pay at his regular rate per hour for 80 hours, being the regular40-hour week for each of the 2 weeks he had not worked. The evi-dence shows that during that period the respondents' plant was oper-ating on an overtime schedule and that had Nowlin not been dis-charged he would have earned overtime pay.We will accordinglyorder that the respondent make him whole for his loss of earningsby payment to him of a sum of money equal to the amount he wouldhave earned as overtime-pay wages from April 18 to May 8.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America (UAW-CIO), and AmericanBroach Employees Protective Association are labor organizationswithin the meaning of Section 2 (5) of the Act.6By "net earnings"ismeant earnings less expenses such as for transportation, room,and board,incurred by anemployee inconnectionwith obtaining work and working else-where thanfor the respondent, which would not have beenincurredbut for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeiMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumberand SawmillWorkers Union,Local2J90,8 N. L. R. B. 440.Monies re-ceived forwork'performed upon Federal, State, county,municipal,or other work-reliefprojects shall be considered as earnings.See RepublicSteel Corporationv.N. L. R. B.,.311 U S. 7. AMERICAN BROACH &.-MACHINE,' COMPANY283-2.By -dominating and interfering with the revival and adminis-tration of American Broach Employees Protective Association, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3. -By discriminating in regard to the hire and tenure of employ-ment of Alfred -Eckerle, Walter Butler, Albert Shipman, ' Ivan L.Boner, and Orville Nowlin, thereby discouraging membership in theUnion and encouraging membership in the Association, the respond-ent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the-respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The foregoing unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.-^6.The respondent-has not-discriminated in regard to the hire andtenure of employment of Royce Porath and Max Tobias.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, American Broach & Machine Company, Ann Arbor, Michi-gan, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Association or the formation or administration ofany other labor organization of its employees, and from contributingsupport to the Association or any other labor organization of itsemployees;(b)Recognizing the Association as the representative of any ofits employees for the purpose' of -dealing with the _respondent'-`con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment;(c)Giving effect to the contract of May 2, 1942, with the Asso-ciation, or to any extension, renewal,, modification or supplementthereof, or to any superseding contract with said organization whichmay now be in force;(d)Discouraging membership in International Union, United,Automobile, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO) or encouraging membership in American BroachEmployees Protective Association or any other labor organization 284DECISIONSOF NATIONALLABOR RELATIONS BOARD'-of its employeesby discriminatingin regardto their hire and tenureof employment;(e) In any othermannerinterfering with,restraining,or coercingits employees in the exerciseof the right to self-organization,to form,-join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotectionas guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish theAssociation as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment;I.(b)Make whole Alfred Eckerle, Walter Butler, Albert Shipman,Ivan L. Boner, and Orville Nowlin for any losses in earnings theymay have suffered by reason of the respondent's discriminationagainst them by payment to each of them of a sum of money equal tothat which each would have normally earned as wages during theperiod of the respondent's discrimination as to him, less the net earn-ings of each, if any, during that period;(c)Post immediately in conspicuous places throughout its AnnArbor plant, and maintain for ti period of at least sixty (60) con-secutive days from the date of posting,- notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a)., (b), (c),(d),,and (e) of this Order; (2) that it will take the affirmative actionset forth in paragraphs 2 (a), and (b) of this _Order; and (3) thatthe employees of the respondent are free to become or remain mem-bers of International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America (UAW-CIO),'and that therespondent will. not discriminate against any employee, because 'ofmembership in 'o;on behalf of that organization;(d)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) " days from the date of this Order what steps therespondent has taken to comply herewifth.IT Is FURTHER.ORDERED that the complaint be, and it hereby i , , dis-missed insofar as it alleges that the respondent discriminated in re-gard to the hire and tenure of Royce Porath and Miix Tobias.Mn. GERARDD. REILLY 'took no part in the consideration of theabove Decision and Order.